Citation Nr: 1708128	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  07-03 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for post-thoracotomy syndrome. 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for iatrogenic pneumothorax.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for atelectasis. 

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for pleuritis.  

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for an abdominal scar.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a back scar. 

7.  Entitlement to a restoration of a 20 percent disability rating for right knee bursitis and chondromalacia (right knee disability), currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to October 1997.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In August 2010, the RO denied multiple claims for entitlement to compensation under 38 U.S.C.A. § 1151, as indicated on the title page, and also proposed reducing the rating for the Veteran's right knee disability from 20 to 10 percent.  In January 2011, the RO reduced the rating for the Veteran's right knee disability from 20 to 10 percent, effective April 1, 2011.  In March 2015, the Board remanded the case for additional procedural development.  

The issues of entitlement to service connection for post-thoracotomy syndrome, iatrogenic pneumothorax, atelectasis, pleuritis, abdominal scar, and back scar as secondary to service-connected benign neoplasm of the mediastinum with residual neuropathy of the left upper extremity have been raised by the record in a January 2016 Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ) but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, the issue of entitlement to a disability rating in excess of 10 percent for the right knee disability has been raised by the record in March 2016 and October 2016 statements.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board must remand the issues on appeal for additional evidentiary and procedural development.  

By a November 2015 rating decision, the RO granted service connection for a benign neoplasm of the mediastinum with residual neuropathy in the left upper extremity.  In a January 2016 VA Form 21-526EZ, the Veteran filed claims for service connection for post-thoracotomy syndrome, iatrogenic pneumothorax, atelectasis, pleuritis, abdominal scar, and back scar as secondary to the service-connected benign neoplasm of the mediastinum with residual neuropathy in the left upper extremity.  The Board must defer consideration of the Veteran's 38 U.S.C.A. § 1151 claims for post-thoracotomy syndrome, iatrogenic pneumothorax, atelectasis, pleuritis, abdominal scar, and back scar as these claims are inextricably intertwined with the secondary service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

Additionally, the claims file includes VA treatment records pertaining to the Veteran's 38 U.S.C.A. § 1151 claims that have not been considered by the AOJ in the first instance.  Specifically, numerous VA treatment records since 2010 from the El Paso VA Health Care Center discuss the Veteran's May 2005 surgery from which the 38 U.S.C.A. § 1151 claims stem; however, a review of the March 2013 statement of the case (SOC) and the November 2015 supplemental statement of the case (SSOC) does not indicate that the AOJ has considered VA treatment records from the El Paso medical facility since December 9, 2009, apart from a May 2012 VA examination report.  Additionally, the Veteran submitted new medical treatise evidence pertaining to his 38 U.S.C.A. § 1151 claim for post-thoracotomy syndrome in December 2015.  As there is no indication that the Veteran has waived original review by the AOJ of these records, these claims must be remanded for the AOJ to review this evidence in the first instance.  

Regarding the restoration of the 20 percent rating for the Veteran's right knee disability, the Board must remand this matter for the AOJ to comply with the Board's March 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand of the Board or the Court of Appeals for Veterans Claims is not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The Board instructed the AOJ to readjudicate the issue after considering whether a 20 percent rating was warranted under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5258 (2016) or any other potentially applicable DC.  A review of the November 2015 SSOC does not indicate that the AOJ considered this DC when it determined that a reduction of the Veteran's right knee disability rating was proper. 

By way of history, in January 2008, the Veteran underwent right knee surgery and requested a temporary total rating based on surgical or other treatment necessitating convalescence.  He also requested an increased rating for his right knee disability, then rated as 10 percent disabling.  In April 2008, the RO granted the temporary total rating and increased the rating for the right knee from 10 to 20 percent, effective after the convalescence period.  In January 2011, the RO reduced the rating from 20 to 10 percent, effective April 1, 2011.  The basis of the reduction was an increase in range of motion, which warranted a lower rating under 38 C.F.R. § 4.71a, DC 5261 (2016), applicable to limitation of extension of the leg.  However, as noted by the Veteran's attorney in his December 2014 statement, the record contains evidence, including a November 2012 VA treatment note, which indicates a possible meniscal tear with pain and locking.  Under 38 C.F.R. § 4.71a, DC 5258, dislocated semilunar cartilage, i.e., a torn meniscus, warrants a 20 percent rating if there are frequent episodes of locking, pain, and effusion into the joint.  It does not appear that the AOJ considered whether the reduction was proper in light of the possibility of such a rating, and a remand is again warranted for initial AOJ consideration of this theory of entitlement.  See Stegall, 11 Vet. App. at 268.  Should the RO feel that a retrospective medical examination or opinion would assist in making this determination; such an examination should be scheduled.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008).

Furthermore, as noted by the Veteran's attorney in his October 2016 submission, the Veteran submitted additional medical evidence after the most recent November 2015 SSOC was issued and the case was certified to the Board.  The attorney noted that the Veteran wanted the RO to address this evidence in the first instance.  As the Veteran has the right to initial AOJ consideration of the evidence he has submitted, the right knee claim is remanded.  See 38 C.F.R. §§ 19.31, 19.37 (2016).

Accordingly, the case is REMANDED for the following action:

1. Following development and adjudication of the Veteran's claims for entitlement to service connection for post-thoracotomy syndrome, iatrogenic pneumothorax, atelectasis, pleuritis, abdominal scar, and back scar as secondary to service-connected benign neoplasm of mediastinum with residual neuropathy of the left upper extremity, consider the additional evidence and readjudicate the claims for entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for post-thoracotomy syndrome, iatrogenic pneumothorax, atelectasis, pleuritis, abdominal scar, and back scar.

2. Readjudicate the claim of entitlement to restoration of a 20 percent rating for the right knee disability, to include consideration of whether a 20 percent rating is warranted under 38 C.F.R. § 4.71a, DC 5258 or any other potentially applicable DC.  If the AOJ finds that a retrospective VA examination or opinion is warranted, such an examination should be scheduled or opinion obtained.

3. If the determinations remain adverse to the Veteran, he and his attorney should be furnished with an SSOC.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

